DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-7-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Noro et al. (WO2014141497).

Re claim 1, Noro et al. teaches for example in fig. 1 and 2, an optical axis alignment apparatus of a camera module (abstract), comprising: a chart unit (1) providing an optical axis alignment image (abstract) to a substrate assembly (3) including an image sensor (82); a substrate alignment unit (20a) disposed opposite to the chart unit (fig. 1), aligning the substrate assembly, and electrically connected to the image sensor (p. 2, para. 9); an optical axis alignment unit (10) provided for optical axis alignment of a lens assembly with respect to the image sensor (p. 2, para. 3-5), wherein the lens assembly includes a lens (72) and an actuator (73); and a control unit (30) controlling the substrate alignment unit or the optical axis alignment unit (p. 2, para. 9), wherein the image sensor sequentially acquires a plurality of images for optical axis alignment having different directions or angles (p. 2, para. 9), and wherein the control unit calculates a principal point of the images for optical axis alignment by using the acquired images for optical axis alignment and controls the substrate alignment unit or the optical axis alignment unit in such a way that a center of the image sensor is located coaxially with the calculated principal point 9abstract; p. 2, para. 9; p. 3, para. 7).

Re claim 2, Noro et al. further teaches for example in fig. 1 and 2, a first angle adjustment unit adjusting a first angle of the chart unit that is an angle with respect to a first direction based on the center of the chart unit (p. 2, para. 3).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 3, 6, and 8.

Specifically regarding claim 3, Noro et al. (WO2014141497) teaches the state of the art of an optical axis alignment apparatus.
But, Noro et al. fails to explicitly teach a combination of all the claimed features including the substrate alignment unit includes a seating part for seating the substrate assembly and a rotating part for rotating the seating part about a central axis passing through the seating part and the image sensor, as claimed.

Specifically regarding claim 6, Noro et al. (WO2014141497) teaches the state of the art of an optical axis alignment apparatus.
But, Noro et al. fails to explicitly teach a combination of all the claimed features including a second angle adjustment unit adjusting a second angle of the chart unit that is an angle with respect to a second direction crossing the first direction based on the center of the chart unit, as claimed.

Specifically regarding claim 8, Noro et al. (WO2014141497) teaches the state of the art of an optical axis alignment apparatus.
But, Noro et al. fails to explicitly teach a combination of all the claimed features including the substrate alignment unit includes a seating part seating the substrate assembly and a swing part moving the seating part in such a way that a central axis passing through the seating part and the image sensor is inclined at a certain angle with respect to the chart unit, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	10-8-22